UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, _ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to INTERACTIVE THERAPEUTICS, INC. (FORMERLY TABATHA I, INC.) (Name of small business in its charter) Colorado 0-31743 84-1536517 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1117 Herkimer Street, Houston, Texas 77008 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 802-2944 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Applicable only to issuers involved in bankruptcy proceedings during the past five years: Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes []No [X] Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 81,352,500 as of Apri1 29, 2008. Transitional Small Business Disclosure Format (Check one): Yes [] No [X] EXPLANATORY NOTE Interactive Therapeutics is filing this amendment to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007 solely for the purpose of checking the correct box on the cover page. INTERACTIVE THERAPEUTICS, INC. (FORMERLY TABATHA I, INC.) INDEX TO FORM 10-QSB September 30, 2007 Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets September 30, 2007 (unaudited) and March 31, 2007 3 Consolidated Statements of Operations (unaudited) Three and Six Ended Months September 30, 2007 and 2006 Inception (February 15, 2005) through September 30, 2007 4 Consolidated Statements of Cash Flows (unaudited) Six Months Ended September 30, 2007 and 2006 Inception (February 15, 2005) through September 30, 2007 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 9 Item 3. Controls and Procedures 12 Part II Other Information Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 PART I.FINANCIAL INFORMATION ITEM
